COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                                §
                                                              No. 08-16-00271-CV
  IN THE MATTER OF THE ESTATE OF                §
                                                                  Appeal from
  JORGE ROBERTO ROJERO,                         §
                                                              Probate Court No. 1
  DECEASED.                                     §
                                                            of El Paso County, Texas
                                                §
                                                            (TC # 2014-CPR03416)
                                                §

                                MEMORANDUM OPINION

       This case is before us on a joint motion from Appellant/Cross-Appellee, Gerardo Rojero,

Appellee/Cross-Appellant, Martha Rocio Sernas, and Cross-Appellants April Ivonne Lara,

Alexander Lara, and Lucia Guadalupe Sernas, asking that we dismiss the appeal and the cross-

appeal. We grant the motion and dismiss both the appeal and cross-appeal. Pursuant to the

agreement of the parties, costs of the appeal are taxed against the party incurring same. See

TEX.R.APP.P. 42.1(d).


October 11, 2017
                                    ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.